NOT FOR PUBLICATION                           FILED
                                                                          SEP 15 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK DAVISCOURT,                                No. 19-35873

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01148-RAJ

 v.
                                                MEMORANDUM*
GWANNETTE M. CLAYBROOK, Acting
Director, IRS Western Area Collection; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Mark Daviscourt appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1985(3) action stemming from the government’s efforts

to collect on Daviscourt’s federal tax liability. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state

a claim under Fed. R. Civ. P. 12(b)(6). Cholla Ready Mix, Inc. v. Civish, 382 F.3d

969, 973 (9th Cir. 2004). We affirm.

      The district court properly dismissed Daviscourt’s action because Daviscourt

failed to allege facts sufficient to show that defendants conspired to violate his civil

rights due to his mental illness. See Karim-Panahi v. L.A. Police Dep’t, 839 F.2d

621, 626 (9th Cir. 1988) (elements of a claim under § 1985(3)); id. at 626

(explaining that “[a] mere allegation of conspiracy without factual specificity is

insufficient” to state a § 1985(3) conspiracy claim).

       All pending motions are denied.

      AFFIRMED.




                                           2                                     19-35873